Case 2:21-cv-01118-BJR Document 23-1 Filed 09/01/21 Page 1 of 5




          Exhibit A
                        Case 2:21-cv-01118-BJR Document 23-1 Filed 09/01/21 Page 2 of 5




                                          SCHEDULE OF RELATED ACTIONS

                               Related Cases Filed in the Western District of Washington
           Plaintiffs          Defendants      District    Civil Action       Judge          Date Filed      Relationship
                                                                No.                                             of Case
1.   Veera Daruwalla,         T-Mobile        W.D. WA     2:21-cv-01118   Hon. Barbara J.   Aug. 19, 2021   Class action
     Michael March, and       USA, Inc.                                   Rothstein, D.J.                   relating to T-
     Lavicieia Sturdivant                                                                                   Mobile breach
2.   Stephanie Espanoza,      T-Mobile        W.D. WA     2:21-cv-01119   Hon. Barbara J.   Aug. 19, 2021   Class action
     Jonathan Morales, and    USA, Inc.                                   Rothstein, D.J.                   relating to T-
     Alex Pygin                                                                                             Mobile breach
3.   Leon Carp                T-Mobile        W.D. WA     2:21-cv-01130   Hon. Barbara J.   Aug. 20, 2021   Class action
                              USA, Inc.                                   Rothstein, D.J.                   relating to T-
                                                                                                            Mobile breach
4.   Crystal Lam,             T-Mobile        W.D. WA     2:21-cv-01137   Hon. Barbara J.   Aug. 23, 2021   Class action
     Nina Phan                USA, Inc.                                   Rothstein, D.J.                   relating to T-
                                                                                                            Mobile breach
5.   Deirdre C. Donovan,      T-Mobile        W.D. WA     2:21-cv-01138   Hon. Barbara J.   Aug. 23, 2021   Class action
     Beth Byrd, Kevin         USA, Inc.                                   Rothstein, D.J.                   relating to T-
     Curran, Allen                                                                                          Mobile breach
     Spielman

6.   Franklin Hughes          T-Mobile        W.D. WA     2:21-cv-1139    Hon. Barbara J.   Aug. 23, 2021   Class action
                              USA, Inc.                                   Rothstein, D.J.                   relating to T-
                                                                                                            Mobile breach
7.   Ania Villaon             T-Mobile        W.D. WA     2:21-cv-1148    Hon. Barbara J.   Aug. 24, 2021   Class action
                              USA, Inc.                                   Rothstein, D.J.                   relating to T-
                                                                                                            Mobile breach
8.   Randall Norris, Misty    T-Mobile        W.D. WA     2:21-cv-01153   Hon. James L.     Aug. 26, 2021   Class action
     Norris                   USA, Inc.                                   Robart, D.J.                      relating to T-
                                                                                                            Mobile breach


                                                          1
                        Case 2:21-cv-01118-BJR Document 23-1 Filed 09/01/21 Page 3 of 5




9.    Valerie Rogoff          T-Mobile       W.D. WA   2:21-cv-01157   Hon. Barbara J.   Aug. 26, 2021   Class action
                              USA, Inc.                                Rothstein, D.J.                   relating to T-
                                                                                                         Mobile breach
10.   Stuart Schupler         T-Mobile       W.D. WA   2:21-cv-01161   Hon. Barbara J.   Aug. 26, 2021   Class action
                              USA, Inc.                                Rothstein, D.J.                   relating to T-
                                                                                                         Mobile breach
11.   Michael Harper, Sue     T-Mobile US,   W.D. WA   2:21-cv-01169   Hon. Barbara J.   Aug. 27, 2021   Class action
      Harper, Melanie         Inc.                                     Rothstein, D.J.                   relating to T-
      Jaquess, Chuck                                                                                     Mobile breach
      Sallade and Michael
      Malone
12.   Timothy Akins, Tara     T-Mobile       W.D. WA   2:21-cv-01179   N/A               Aug. 31, 2021   Class action
      Millhouse, Pamela       USA, Inc.                                                                  relating to T-
      Lane, Cedric Gay,                                                                                  Mobile breach
      Lori Williams, Bryan
      Morton, Sajan
      George, Cynthia
      Halton, Sean Jordan,
      Terri Marble
13.   Daniel Simaan           T-Mobile       W.D. WA   2:21-cv-01181   N/A               Aug. 31, 2021   Class action
                              USA, Inc.                                                                  relating to T-
                                                                                                         Mobile breach
14.   Alexis Huerta           T-Mobile       W.D. WA   2:21-cv-01183   N/A               Aug. 31, 2021   Class action
                              USA, Inc.                                                                  relating to T-
                                                                                                         Mobile breach
15.   Devon Avery,            T-Mobile       W.D. WA   2:21-cv-01189   N/A               Aug. 31, 2021   Class action
      Blondel Garner, Brian   USA, Inc.                                                                  relating to T-
      Hayes, Daniel Moon,                                                                                Mobile breach
      Timothy Ryan




                                                       2
                        Case 2:21-cv-01118-BJR Document 23-1 Filed 09/01/21 Page 4 of 5




                                          Related Cases Filed in Other Jurisdictions
16.   Stephen J. Vash         T-Mobile US,       N.D. GA     1:21-cv-03384    Hon. Steve C.    Aug. 19, 2021   Class action
                              Inc.                                            Jones, D.J.                      relating to T-
                                                                                                               Mobile breach
17.   Henry Thang             T-Mobile US,       N.D. CA     5:21-cv-06473    Hon. Nathanael   Aug. 20, 2021   Class action
                              Inc.                                            Cousins, M.J.                    relating to T-
                                                                                                               Mobile breach
18.   Edmund Metzger          T-Mobile           E.D. NY     2:21-cv-04721    Hon. Joan M.     Aug. 20, 2021   Class action
                              USA, Inc.                                       Azrack, D.J.                     relating to T-
                                                                                                               Mobile breach
19.   Stephanie Peralta,      T-Mobile           W.D. OK     5:21-cv-00838    Hon. Joe L.      Aug. 24, 2021   Class action
      Briand Grady,           USA, Inc.                                       Heaton, D.J.                     relating to T-
      Michael Jones                                                                                            Mobile breach
20.   Norma Savick, Mark      T-Mobile           D. N.J.     3:21-cv-16005    Hon. Zahid N.    Aug. 25, 2021   Class action
      Savick                  USA, Inc.                                       Quraishi,                        relating to T-
                                                                              D.J.                             Mobile breach
21.   Demetris Hill           T-Mobile           W.D. MO     2:21-cv-04164    Hon. Nanette     Aug. 25, 2021   Class action
                              USA, Inc.                                       K. Laughrey,                     relating to T-
                                                                              D.J.                             Mobile breach

22.   David Winkler, Cory     T-Mobile           S.D. TX     7:21-cv-00322    Hon. Ricardo     Aug. 26, 2021   Class action
      Barton                  USA, Inc.                                       H. Hinojosa,                     relating to T-
                                                                              D.J.                             Mobile breach

23.   Hassan Sadrgilany,      T-Mobile           D. NJ       3:21-cv-16155    Hon. Zahid N.    Aug. 27, 2021   Class action
      Deborah Dames           USA, Inc.                                       Quraishi, D.J.                   relating to T-
                                                                                                               Mobile breach
24.   Aaron Avrech,           T-Mobile           N.D. CA     5:21-cv-06660    Hon. Susan van   Aug. 27, 2021   Class action
      Heather Avrech          USA, Inc.                                       Keulen, M.J.                     relating to T-
                                                                                                               Mobile breach




                                                             3
                    Case 2:21-cv-01118-BJR Document 23-1 Filed 09/01/21 Page 5 of 5




25.   Raymond Christie    T-Mobile      D. NJ     3:21-cv-16181   Hon. Zahid N.    Aug. 27, 2021   Class action
                          USA, Inc.                               Quraishi, D.J.                   relating to T-
                                                                                                   Mobile breach
26.   Ivette Delerme,     T-Mobile      D. NJ     3:21-cv-16299   Hon. Zahid N.    Aug. 31, 2021   Class action
      Thomas MacNish      USA, Inc.                               Quraishi, D.J.                   relating to T-
                                                                                                   Mobile breach




                                                   4
